Case: 21-10878     Document: 00516203469         Page: 1     Date Filed: 02/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      February 15, 2022
                                  No. 21-10878
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Jesus Barrieta-Barrera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:18-CR-194-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Juan Jesus Barrieta-Barrera was sentenced to 12 months of
   imprisonment after he pleaded true to violating the terms of the supervised
   release imposed following his 2019 conviction for illegal reentry after
   deportation. On appeal, he challenges the constitutionality of 18 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10878       Document: 00516203469           Page: 2    Date Filed: 02/15/2022




   § 3583(g), which mandates revocation of supervised release and a term of
   imprisonment for any offender who violates certain conditions of supervised
   release, including possessing a controlled substance.
          Relying on United States v. Haymond, 139 S. Ct. 2369 (2019), Barrieta-
   Barrera contends that § 3583(g) is unconstitutional because it requires
   revocation of a term of supervised release and imposition of a term of
   imprisonment without affording the defendant the constitutionally
   guaranteed right to a jury trial. He concedes that his challenge is foreclosed
   under United States v. Garner, 969 F.3d 550 (5th Cir. 2020), cert. denied, 141
   S. Ct. 1439 (2021), and raises the issue to preserve it for further review. The
   Government has filed an unopposed motion for summary affirmance and,
   alternatively, for an extension of time to file its brief.
          In Garner, we rejected the argument that Barrieta-Barrera has
   advanced and held that § 3583(g) is not unconstitutional under Haymond. See
   Garner, 969 F.3d at 551-53. Thus, Barrieta-Barrera’s sole argument on
   appeal is foreclosed. Accordingly, the Government’s motion for summary
   affirmance is GRANTED, its alternative motion for extension of time is
   DENIED, and the judgment of the district court is AFFIRMED. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).